El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
La Ley Núm. 74 de 30 de mayo de 1976 enmendó el Código de Seguros para adicionarle como capítulo 41 (26 L.P.R.A. sees. 4101 a 4116) una serie de disposiciones que establecen “un programa de seguro de responsabilidad profesional médico-hospitalaria”. Art. 41.020 (26 L.P.R.A. see. 4102). Entre ellas, creó la “Administración del Fondo de Compensaciones al Paciente” con el propósito de “pro-veer una cubierta de responsabilidad profesional médico-hospitalaria” para cubrir hasta determinados límites y circunstancias las reclamaciones por daños por culpa o negligencia contra “los profesionales en el cuidado de [la] *229salud y a las instituciones para el cuidado de [la] salud”. Art. 41.050 (26 L.P.R.A. see. 4105). El Art. 41.100 (26 L.P.R.A. see. 4110) provee como sigue:
Toda acción civil que surja de una reclamación de daños por culpa o negligencia (malpractice) se iniciará mediante la radicación de una demanda, bajo juramento, en la sala del Tribunal competente. En estas acciones la Administración será una parte indispensable. El tribunal procederá a someter la reclamación a arbitraje según se dispone en la see. 4111 de este título. En aquellos casos en que alguna de las partes no cuente con medios suficientes para pagar los costos del panel de arbitraje deberá hacerlo constar median-te alegación en la demanda.
Se nos plantea en el presente recurso si dicha ley, y en particular la transcrita disposición, aplica a una entidad que se dedica a realizar exámenes radiológicos para fines de diagnóstico. Resolvemos que no. Una persona o entidad que se dedique a ese tipo de servicio paramédico no es el “profesional en el cuidado de [la] salud” ni la “institución para el cuidado de [la] salud” a que se refiere dicha ley.
Se trata aquí de una demanda instada por Isabel Candal Vicente y su señora madre, doña Ana Sara Vicente, contra CT Radiology Company, Inc. Se alega que técnicos de la demandada sometieron a Isabel a una prueba conocida por cat scan y que no obstante estar advertidos por ambas de que no debían inyectarle un llamado “contraste” por ser Isabel alérgica a la substancia, desoyeron sus protestas y procedieron a inyectarle dicha substancia, causando con ello una reacción alérgica que a su vez ha producido daños que se relacionan en la demanda y que valoran en $3,094.16 los especiales, y $50,000 y $25,000 para hija y madre, respectivamente, por concepto de daños morales.
La demandada solicitó la desestimación de la demanda. Alegó ser una institución para el cuidado de la salud, conforme a la definición de dicho término por la referida *230ley, y, por tanto, cubierta por la misma, y que carecía el tribunal de jurisdicción por no cumplir la demanda con el Art. 41.100 (26 L.P.R.A. see. 4110) antes transcrito, ya que ni fue jurado ni se incluyó como parte demandada a la Administración del Fondo de Compensación al Paciente.
El tribunal de instancia concedió término a los deman-dantes para exponer su posición. Éstos no comparecieron y se dictó sentencia desestimatoria de la demanda, que es objeto del presente recurso. Acordamos revisar.
Como nota introductoria, es de notarse que el “programa de seguro de responsabilidad profesional médico-hospitalaria” creado por la Ley Núm. 74 citada no protege ipso jure, sin más requisitos, a todos los profesionales e instituciones dedicados al cuidado de la salud. Dispone el Art. 41.060 (26 L.P.R.A. see. 4106) en su inciso 1, primer párrafo:
(1) Anualmente, cada profesional en el cuidado de salud e institución para el cuidado de salud que preste activamente servicios en Puerto Rico vendrá obligado a pagar a la Administración la aportación establecida por ésta para la cubierta provista en la sec. 4105(l)(a) de este título.
El Art. 41.070 (26 L.P.R.A. see. 4107) establece en su inciso 2 que “. . . en ningún caso la Administración responderá por daños por culpa o negligencia (malpractice) ocasionados en un año fiscal para el cual el profesional en el cuidado de [la] salud o institución para el cuidado de [la] salud no haya cumplido con las aportaciones exigidas en la see. 4106 de este título”.
La demandada recurrida no alegó ni ofreció prueba de haber hecho las aportaciones requeridas por las citadas disposiciones. Se limitó a alegar (párrafo cuarto de su “Moción de desestimación”) que es una institución para el cuidado de la salud, según la define la citada ley. Tal alegación es insuficiente. Una moción para desestimar no se interpreta liberalmente. Por el contrario, choca, en su ataque a la demanda, contra la norma reiteradamente *231reconocida de que esto “se interpretará de tal forma que únicamente se desestimará si el demandante no tiene derecho a ningún remedio bajo cualesquiera hechos que él pueda probar en juicio a base de lo que ha alegado en la demanda. . . . Moa v. E.L.A., 100 D.P.R. 573, 586 (1972). Frente a una moción para desestimarla, la demanda debe ser interpretada lo más liberalmente posible a favor de la parte demandante. Meléndez v. Iturrondo, 71 D.P.R. 60, 63 (1950); Guadalupe v. Rodríguez, 70 D.P.R. 958 (1950); Serra v. Autoridad de Transporte, 68 D.P.R. 626, 628 (1948); Vázquez v. González, 61 D.P.R. 277 (1943).
Examinemos si las disposiciones de la Ley Núm. 74 pueden ser extensivas a personas o entidades que presten servicios para fines de diagnóstico, como es el caso de la demandada recurrida.
El programa de seguro de responsabilidad profesional médico-hospitalaria establecido por la citada ley aplica únicamente a profesionales en el cuidado de salud y a instituciones para el cuidado de salud. En cuanto a los primeros, la ley los define, Art. 41.010 (26 L.P.R.A. see. 4101) inciso 1, así:
(1) Profesional en el Cuidado de Salud — Significa cual-quier persona, debidamente autorizada bajo las leyes del Estado Libre Asociado de Puerto Rico que ejerza las profesiones de médico cirujano, osteópata y odontología.
En cuanto a las segundas, dice el mismo artículo, en su inciso 2:
(2) Institución para el Cuidado de Salud — Significa cual-quier facilidad u organización dedicada al cuidado y man-tenimiento de la salud de un paciente, autorizada a tenor con las leyes del Estado Libre Asociado de Puerto Rico, excepto los asilos de fines no pecuniarios según se define este término en las sees. 331 a 333p del Título 24.
Es claro, por sus términos, que la demandada no cae bajo la primera definición. Tampoco cae bajo la definición de “Institución para el Cuidado de Salud” (sic). *232El historial legislativo de la Ley Núm. 74 demuestra que la misma se refiere a médicos y a instituciones hospita-larias, y no a toda clase de personas o entidades que en alguna forma se empleen en el cuidado de la salud, sea mediante servicios de diagnóstico o de tratamiento. En el informe conjunto de las comisiones de lo Jurídico Civil, de Salud y Bienestar, y de Hacienda sometido al Senado en relación con el P. del S. 1788, que se convirtió en la Ley Núm. 74 citada, se señala:
El P. del S. 1788 adiciona el Capítulo 41 a la Ley Núm. 77 de 19 de junio de 1957, según enmendada, conocida como Código de Seguros de Puerto Rico.
El propósito de esta medida es establecer los mecanismos para asegurar la disponibilidad de un seguro de responsabi-lidad profesional para médicos e instituciones hospitalarias. (Énfasis nuestro.)
La limitación de los alcances de la ley a médicos y a instituciones hospitalarias se reafirmó en la Ley Núm. 55 de 18 de julio de 1978, enmendatoria de la Ley Núm. 74, al señalar en su exposición de motivos:
La Ley núm. 74 de 30 de mayo de 1976 adicionó el Capítulo 41 a la Ley núm. 77 de 19 de junio de 1957, según enmendada, conocida como Código de Seguros de Puerto Rico, con el fin de establecer los mecanismos necesarios para asegurar la disponibilidad de un seguro de responsabilidad profesional para médicos e instituciones hospitalarias. La medida fue adoptada en atención al problema de encareci-miento, escasez y pérdida del referido seguro que habían estado confrontando los médicos e instituciones hospitalarias en Puerto Rico y que trajo, como consecuencia, aumentos en los costos de los servicios de salud y serias limitaciones al ejercicio cabal y pleno de la medicina. Se pretendió, por tanto, prevenir y controlar un problema que acarreaba efectos adversos para la salud, el bienestar y la estabilidad del pueblo en general. (Énfasis nuestro.)
No podemos ir más allá de lo expresado por el legislador para extender los efectos de la Ley Núm. 74 a *233personas que no son médicos cirujanos, osteópatas u odóntologos, a que se refiere taxativamente la definición de “profesional en el cuidado de salud”. Tampoco podemos por interpretación judicial extender la aplicación de la ley a entidades que no son instituciones hospitalarias, es decir, aquellas que constituyen facilidades u organizaciones dedi-cadas “al cuidado y mantenimiento de la salud de un paciente”. La gama de servicios paramédicos es extensa, (1) La fraseología de la Ley Núm. 74 no puede forzarse para alcanzar todas sus posibilidades.
La demandada CT Radiology no es un hospital ni presta servicios de cuidado de salud. Realiza exámenes radioló-gicos con fines de diagnóstico mediante computadoras y otras máquinas convencionales. Las personas que acuden a CT Radiology no son sus pacientes. No acuden a dicha entidad para que les cuide o mantenga su salud.
Por las razones expuestas, se dictará sentencia que revoque la dictada por el tribunal de instancia y disponga la continuación de los procedimientos hasta la final adjudi-cación de los méritos de la reclamación de las demandantes recurrentes.
El Juez Asociado Señor Martín emitió opinión disidente a la cual se unen los Jueces Asociados Señores Torres Rigual y Negrón García.

Para mencionar unos pocos hay, para fines de diagnóstico, empresas que ofrecen servicios radiológicos, como RC Radiology; otras que hacen exámenes de sangre, de orina o de excreta; y para fines de tratamiento hay quien prepara aparatos ortopédicos especiales; está el técnico que prepara dentaduras artificiales y otros aparatos relacionados con la odontología; y está el farmacéutico que prepara medicamentos prescritos por recetas.